Attachment to Advisory Action

	Applicants’ amendment filed on 1/19/2022 has been fully considered. The amendment has been entered. However, Applicants’ arguments are not persuasive for the reasons set forth below. 

Applicants argue that both Nagayoshi and Okayama are silent with respect to issues (1)-(4) (see Page 2 of the Remarks filed on 1/19/2022) where the present invention employs an aluminum type powder as the inorganic friction modifier. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that Nagayoshi and Okayama are silent about the use of aluminum specifically solving the problem existing for the friction material when rubbing against a cast iron disc rotor.  However, it is noted that discussed above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that Nagayoshi does not even mention the use of aluminum as the inorganic friction modifier. However, firstly it is noted that the reference discloses that the activated alumina is a friction adjusting agent. Accordingly, the reference recognizes that this 

Applicants argue that Okayama shows the friction material is specifically engineered for the aluminum disc rotor to solve the particular problems especially because of the mating member, i.e. the aluminum discus rotor. However, as discussed in the previous Office Actions, while Okayama may be drawn to aluminum disc rotors, there is nothing within the scope of the primary reference Nagayoshi that requires that the friction material is necessarily for an aluminum discus rotor. To that end, it is noted that while the present claims recite a cast iron disc rotor, as discussed in the previous Office Action, the instant claims are drawn to a friction material and the recitation of the cast iron disc rotor is intended use and therefore the claims do not limit the mating member. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the 

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767